Citation Nr: 0617999	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  There is no medical evidence of record to establish that 
the veteran currently suffers from PTSD.

2.  There is no medical evidence of record to establish that 
the veteran currently suffers from a left shoulder condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).

2.  The criteria for service connection for left shoulder 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that his left shoulder was wounded by 
either a gun shot or mortar shrapnel during combat operations 
in Vietnam.  He indicates he was hospitalized for this 
condition while in Vietnam, and was later sent to Japan for 
additional treatment because the wound was not healing.  He 
reports that his shoulder causes pain and immobility with 
every day activities.  See October 2003 statement in support 
of claim; June 2004 VA Form 9; July 2005 hearing transcript.  

The veteran also contends that he suffers from PTSD as a 
result of his service in Vietnam.  He reports witnessing the 
decapitation of his company commander, whose name he cannot 
recall.  The veteran also contends that he wakes up during 
the night sweating, has begun to have nightmares, thinks 
about his experiences daily, and has thought about suicide or 
homicide on one occasion.  He denied problems with authority, 
and indicates that although he is a loner, he gets along well 
with his family and neighbors, goes fishing with his buddies, 
and is able to go out shopping when needed.  See id.  

The veteran's service medical records are devoid of complaint 
of, or treatment for, injury to his left shoulder or 
psychological problems, to include PTSD.  At the time of his 
release from active duty, he denied suffering from painful or 
"trick" shoulder, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort, and a clinical evaluation found 
his upper extremities and psychiatric condition were normal.  
See September 1971 report of medical history and report of 
medical examination.  No psychiatric disease was demonstrated 
during a September 1971 mental hygiene consultation service 
report.  

In addition to the fact that the veteran did not report any 
shoulder or psychological problems upon separation, there is 
no medical evidence of record to establish that he has sought 
treatment for or been diagnosed with either PTSD or a 
shoulder disability.  The veteran's service medical records 
are the only medical evidence that has been associated with 
his claims folder, and the veteran acknowledges that he has 
not received medical treatment for either problem.  See 
October 2003 statement in support of claim; July 2005 hearing 
transcript.  

Several lay statements have been submitted in support of the 
veteran's claim for PTSD attesting to a change in character 
after his return from Vietnam and attributing this change to 
PTSD.  See statements from V. Rimes, E. Nichelson, G. 
Scarborough, J. Willis and R. Nichelson Griffin received 
December 2003.  As noted above, the veteran has not submitted 
medical evidence to show that he has been diagnosed with 
PTSD.  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2005).  There is no indication that either the 
veteran, or those individuals who have provided statements on 
his behalf, have the medical expertise to render a diagnosis 
of PTSD.  As the veteran does not have a current diagnosis of 
either PTSD or a left shoulder condition established by 
competent medical evidence, service connection is not 
warranted and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claims (enclosure entitled 'What the 
evidence must show'); that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See August 2003 RO letter.  The veteran was not 
specifically instructed to give VA any pertinent evidence in 
his possession; however, the March 2004 Statement of the Case 
(SOC) included the text of 38 C.F.R. § 3.159, from which this 
notice requirement is derived.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  It is 
acknowledged that VA did not provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision, however, 
as the claims are being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the veteran's service medical records have been 
obtained.  The RO attempted to obtain VA treatment records to 
no avail, as no progress notes exist.  See response from VA 
Medical Center in Biloxi, Mississippi.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.




ORDER

Service connection for PTSD is denied.

Service connection for left shoulder condition is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


